DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 07/09/20.  These drawings are accepted by the examiner. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1 and 4-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (here, a mathematical concept) without significantly more. The claim recites determining … a shear modulus in two surfaces including a laminating direction of the laminated iron core included in an elasticity matrix in the configuration expression, in consideration of slip between laminated steel sheets.
Claim 1 relates to a mathematical formula or calculation (see Math 3 on page 12 of specification) that is used to perform the determining step. Thus, the claim recites a mathematical concept.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – when a vibration analysis of a laminated iron core obtained by laminating steel sheets is performed. This additional element 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-3, 6-7 and 11-12, the phrase “laminating direction of the laminated iron core” in claim 7 is not clear or defined to indicate a particular direction such as perpendicular or parallel to the sheets. The lack of clarity renders the claim indefinite. In addition, the following phrases:
“configuration expression” is vague and indefinite; “the vibration analysis” and the “relationship between the stress and strain” appears to be confusing and unclear and thereby, indefinite; "shear modulus included in an elastic matrix” is also unclear 
laminating direction refers to a coefficient of the elastic matrix or can be calculated from matrix coefficients; “in consideration of slip” is unclear and renders the claim indefinite. 
Clarification and correction are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-5 are rejected under 35 U.S.C. 102 (a1) / (a2) as being anticipated by Li et al. (CN 104359549), hereinafter, Li.
Regarding claim 1, as best understood by the examiner, Li discloses an elastic matrix determination method comprising: determining when performing a vibration analysis of a laminated iron core obtained by laminating steel sheets is performed by using a configuration expression expressing a relationship between stress and a stress-strain in a matrix display, (steps (1)-(5) of magnetostrictive vibration analysis, paragraphs 0007-0020, D4), 

Regarding claims 4-5, Li discloses the elastic matrix determination method according to claim 1 wherein the laminated iron core is configured by laminating a plurality of electrical steel sheets and wherein the laminated iron core is a laminated iron core for a transformer (see: par. 0013, 0039 0085-0086).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over LI (CN104359549) in view of Saeki (WO2016/027874).
Regarding claims 6 and 8, Li discloses a vibration analysis method for a laminated iron core comprising: performing a vibration analysis of a laminated iron core obtained by laminating steel sheets by incorporating a shear modulus determined by the elastic matrix determination method according to claim 1, (see: par. 0039, 0058, 0061) and wherein the laminated iron core is an iron core for a transformer, obtained by laminating a plurality of electrical steel sheets (see: par. 0013, 0039, 0052 and 0085-0086). However, does not particularly disclose or suggest an elastic matrix of a configuration expression in which a relationship between stress and strain is expressed by a tensor display using a response function. Saeki discloses the control computation unit 114 computes a deformation rate vector distribution at a stratigraphic position of the object to be measured, and further computes a strain rate tensor distribution. Saeki further discloses a mechanical property value stratigraphic distribution is then computed on the basis of the stress stratigraphic distribution and the strain rate tensor distribution, and a visualized display is produced. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to utilize in Li the teachings of Saeki because the fault distribution of the mechanical property value is  elastic modulus and to display it visually to thereby making the above combination more effective. 
				Allowable Subject Matter
Claims 2-3, 7 and 11-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206. The examiner can normally be reached Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUES M SAINT SURIN/Examiner, Art Unit 2861